Citation Nr: 0207805	
Decision Date: 07/15/02    Archive Date: 07/19/02

DOCKET NO.  98-03 749A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 

Entitlement to an evaluation in excess of 10 percent for 
tinnitus.

Entitlement to a compensable evaluation for a hearing 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service from October 1967 to August 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Detroit, 
Michigan, regional office (RO) of the Department of Veterans 
Affairs (VA).  

The record indicates that the veteran had previously 
requested a hearing before the Board.  A May 2002 statement 
from the veteran indicates that he no longer desires a 
hearing.  


FINDINGS OF FACT

1.  The veteran served in combat in Vietnam, and his alleged 
stressors are consistent with the circumstances, conditions, 
and hardships of his service.  

2.  The current evidence includes diagnoses of PTSD, which 
have been related to the veteran's experiences in Vietnam.  

3.  The veteran's audio examinations have shown either Level 
I or Level II hearing bilaterally.  

4.  Medical evidence indicates that the veteran experiences 
bilateral constant tinnitus. 

5.  There is no objective evidence that the veteran's service 
connected tinnitus presents such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  



CONCLUSIONS OF LAW

1.  Post traumatic stress disorder was incurred due to active 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 1991 & Supp. 
2001); 38 C.F.R. § 3.304(f) (2001); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-2098 (2000) (to be codified as amended at 
38 U.S.C. § 5102 and 5103 (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45630-32 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159).  

2.  The criteria for a compensable evaluation for bilateral 
hearing disability have not been met.  38 U.S.C.A. §§ 1155 
(West 1991 & Supp. 2001); 38 C.F.R. § 4.85 (1998); 38 C.F.R. 
§§ 4.7, 4.85, 4.86 (2001); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-2098 
(2000) (to be codified as amended at 38 U.S.C. § 5102 and 
5103 (West 1991 & Supp. 2001); 66 Fed. Reg. 45630-32 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. § 3.159). 

3.  The criteria for an evaluation in excess of 10 percent 
for tinnitus have not been met.  38 U.S.C.A. §§ 1155 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.87 Code 6260 (2001); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-2098 (2000) (to be codified as 
amended at 38 U.S.C. § 5102 and 5103 (West 1991 & Supp. 
2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has developed PTSD as a result 
of his combat experiences in Vietnam.  He notes that he was 
in combat, and that he witnessed many traumatic events.  
Currently, the veteran states that he experiences anxiety and 
anger, and that he re-experiences the traumatic events from 
service.  In addition, the veteran contends that his service 
connected tinnitus is productive of much greater impairment 
than is reflected by the current 10 percent evaluation.  He 
also argues that his hearing loss is severe enough to merit a 
compensable evaluation.  

In reaching this decision, the Board notes that there has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  VA also has a duty to assist the veteran 
in obtaining evidence necessary to substantiate a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-2098 (2000) (to be codified as 
amended at 38 U.S.C. § 5102 and 5103 (West 1991 & Supp. 
2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159).  The Board finds that these 
duties have both been met.  The veteran received timely 
notice of the decision on appeal, and he has been provided 
with a Statement of the Case and Supplemental Statements of 
the Case that contain the laws and regulations concerning his 
claims, the rating codes governing the evaluation of his 
disabilities, and an explanation of the reasons and bases for 
the denial of his claims, which also indicated what evidence 
was needed to prevail.  In addition, the VA has obtained all 
VA and private medical records that have been identified by 
the veteran, and has afforded him psychiatric and hearing 
examinations in conjunction with his claim.  The Board must 
conclude that the duties to notify and assist have been 
completed.  Therefore, the Board finds that a remand would 
serve no useful purpose for this issue.  See Soyini v. 
Derwinski 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Any "error" to the veteran 
resulting from this decision does not affect the merits of 
his claim or substantive rights, for the reasons discussed 
above, and is therefore, harmless.  See 38 C.F.R. § 20.1102 
(2001).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

I. Service Connection for PTSD

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  Service connection for PTSD 
requires medical evidence diagnosing the condition, a link 
established by medical evidence between current symptoms and 
an inservice stressor, and credible supporting evidence that 
the claimed inservice stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to combat, in the absence 
of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances , conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  See Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).  

At this juncture, the Board notes that the regulation 
pertaining to service connection for PTSD has recently been 
amended, and has not yet been considered by the RO.  However, 
the Board notes that the new portion of the regulation is 
concerned solely with PTSD based on claims of personal 
assault, which are irrelevant to the current claim.  
Therefore, the Board may proceed with consideration of the 
veteran's claim without prejudice to him.  67 Fed. Reg. 
10330-10332 (March 7, 2002) (to be codified as amended at 
38 C.F.R. § 3.304(f)(3)); Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).  

The veteran has submitted statements concerning his claimed 
stressors during service, and he has also related these same 
stressors to medical examiners.  He states that he witnessed 
the deaths of many enemy Vietnamese, and that he also saw 
their bodies mutilated by United States soldiers.  In 
addition, the veteran notes that a close friend of his was 
killed in Vietnam.  

As the first step in reaching a decision in this case, the 
Board must make a specific finding as to whether or not the 
veteran actually engaged in combat.  Zarycki v. Brown, 6 Vet. 
App. 91 (1993).  

The veteran's DD 214 indicates that he served in Vietnam from 
April 1968 to December 1968.  His awards and decorations 
include the Combat Infantryman's Badge.  Therefore, the Board 
finds that the veteran engaged in combat.  Furthermore, the 
Board notes that the veteran's claimed stressors are 
consistent with the circumstances, conditions, and hardships 
of the veteran's service, and as he engaged in combat, the 
veteran's testimony is sufficient to establish the occurrence 
of the claimed in-service stressors.  

The Board must now determine whether or not the veteran has a 
current diagnosis of PTSD and, if so, whether or not there is 
a relationship between this diagnosis and his stressors in 
service.  

The medical evidence contains treatment records, as well as 
reports of several private and VA examinations.  Some of 
these examinations tend to support the veteran's claim, and 
others tend to disprove his claim.  

The evidence that tends to disprove the veteran's claim 
includes the report of a VA examination conducted in 
September 1997.  The examiner noted that the veteran had been 
in combat in Vietnam for a period of five and a half months, 
but that his tour was cut short due to malaria.  Following 
the examination, the diagnoses were conventional disorder 
with mixed (sensory and motor) presentation, and a 
personality disorder.  

The veteran underwent a VA PTSD examination in September 
1998.  He reported at least two combat experiences in Vietnam 
that were life threatening.  However, the examiner noted that 
the veteran did not meet two of the remaining criterion for 
PTSD.  Therefore, there was no diagnosis of an acquired 
psychiatric disability, and the only diagnosis noted was a 
personality disorder not otherwise specified. 

At an additional VA psychiatric examination in January 1999, 
the veteran was noted to have spent five and a half months in 
combat in Vietnam.  Following mental status examination, the 
diagnosis was bipolar with hypomanic symptoms.  The examiner 
did not express an opinion relating this disability to active 
service.  

The evidence in support of the veteran's claim includes VA 
treatment records from 1997 to 1998.  A November 1997 
psychiatric evaluation included assessments of rule out PTSD, 
and rule out bipolar disorder, hypomanic phase.  December 
1997 records include an assessment of PTSD.  January 1998 
treatment records include diagnoses of PTSD and anxiety 
disorder. 

At a December 1997 psychological evaluation administered by 
the Social Security Administration (SSA), the veteran was 
noted to have been a combat soldier in Vietnam for six 
months, and to have engaged the enemy in many fights.  The 
diagnoses included PTSD.  The examiner's comments stated that 
the veteran was a very angry and mistrustful man.  He 
experienced flashbacks to his combat experiences, and 
perceived others as a threat to his safety.  

The veteran was afforded a psychiatric examination in 
conjunction with his claim for SSA disability benefits in 
January 1998.  He was said to have served three years in 
Vietnam, and to have experienced multiple catastrophes while 
in combat.  No other stressors were noted.  The veteran had 
problems with anger and anxiety, and did not like to 
associate with other people.  The diagnosis was PTSD.  

The veteran underwent a psychological evaluation in 
connection with his SSA disability claim in February 1998.  
The previous diagnosis of a conventional disorder was noted.  
The current diagnosis was PTSD with anxiety and irritability.  
Additional SSA records show that the veteran was awarded 
disability in February 1998.  His primary diagnosis was PTSD.  

Pertinent law states that when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the VA shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b) (West 1991 & Supp. 2001).  In this case, the veteran 
has undergone VA evaluations in September 1997, September 
1998, and January 1999 that diagnosed him with disabilities 
other than his claimed PTSD, or did not find him to have any 
current acquired psychiatric disability.  On the other hand, 
VA treatment records have included diagnoses of PTSD, and SSA 
examinations conducted in December 1997 and January 1998 have 
also reached diagnoses of PTSD.  The veteran was awarded SSA 
disability benefits in February 1998, with a primary 
diagnosis of PTSD.  Each of these SSA examinations noted the 
veteran's history of combat in Vietnam, and the December 1997 
evaluation specifically related his current symptoms to his 
combat experiences.  There is nothing in the record to 
indicate that either the VA examinations or the SSA 
examinations are more valid than the others.  The Board must 
conclude that the positive and negative evidence is in 
approximate balance.  Therefore, the benefit of the doubt 
must be given to the veteran regarding whether or not he 
currently has PTSD and whether or not this is related to 
active service.  As the evidence shows that the veteran was 
exposed to stressors during active service, that he has a 
current diagnosis of PTSD, and that this diagnosis is related 
to the stressors in service, entitlement to service 
connection for PTSD is warranted.  

II. Increased Rating for Tinnitus and Hearing Loss

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The record shows that entitlement to service connection for 
defective hearing was established in a March 1962 rating 
decision.  A zero percent evaluation was assigned for this 
disability.  Service connection for tinnitus was established 
in a November 1997 rating decision, with an initial 10 
percent evaluation.  The zero percent evaluation for 
defective hearing and the 10 percent evaluation for tinnitus 
both currently remain in effect. 

The Board notes that the tinnitus issue involves the 
veteran's dissatisfaction with the initial rating for his 
disability assigned following the grant of service 
connection.  The United States Court of Appeals for Veterans 
Claims, formerly the Court of Veterans Appeals (Court) has 
found that there is a distinction between a veteran's 
disagreement with the initial rating assigned following a 
grant of service connection, and the claim for an increased 
rating for a disability in which entitlement to service 
connection has previously been established.  In instances in 
which the veteran disagrees with the initial rating, the 
entire evidentiary record from the time of the veteran's 
claim for service connection to the present is of importance 
in determining the proper evaluation of disability, and 
staged ratings are to be considered in order to reflect the 
changing level of severity of a disability during this 
period.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The regulations governing the evaluation of hearing loss were 
changed during the course of the veteran's appeal.  These 
changes became effective June 10, 1999. 

When a law or regulation changes after a claim has been filed 
or reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  The RO has not had the opportunity to evaluate 
the veteran's claim under the new regulations.  However, in 
this case, the Board believes that a remand to afford the RO 
an opportunity to review the veteran's claim is not 
necessary.  The pertinent regulations do not contain any 
substantive changes that affect this particular case, but add 
certain provisions that were already the practice of the VA.  
38 C.F.R. § 4.85.  The frequencies used for the evaluation of 
hearing loss, the percentage of speech discrimination used 
for the evaluation of hearing loss, and the tables used to 
determine the level of hearing impairment and the disability 
evaluation of each level of hearing impairment have not been 
changed.  The veteran has already been afforded the hearing 
tests required by the new regulations, and these were used by 
the RO in the evaluation of his claim.  Therefore, the Board 
is able to evaluate this claim under the new regulations 
without prejudice to the veteran, and will proceed with 
consideration of the appeal.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993). 

Under the regulations in effect prior to June 10, 1999, the 
evaluations of defective hearing range from zero percent to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second (Hertz).  To 
evaluate the degree of disability from defective hearing, the 
rating schedule establishes 11 auditory acuity levels from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  38 C.F.R. § 4.85 (1998).  

Under the regulations in effect from June 10, 1999, an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the puretone threshold 
average, as contained in a series of tables within the 
regulations.  The puretone threshold average is the sum of 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  38 C.F.R. § 4.85.  

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  When the puretone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86.

Tinnitus that is persistent as a symptom of head injury, 
concussion, or acoustic trauma is evaluated as 10 percent 
disabling.  38 C.F.R. § 4.87, Code 6260.  

The evidence includes the report of a VA audiogram conducted 
in March 1998.  The right ear had puretone thresholds of 15, 
20, 75, and 80 decibels at 1,000, 2,000, 3,000, and 4,000 
Hertz.  The left ear had puretone thresholds of 10, 15, 65, 
and 85 decibels at these same frequencies.  The average 
threshold was 48 decibels for the right ear, and 44 decibels 
for the left ear.  Speech discrimination was 92 percent for 
the right ear, and 88 percent for the left ear.  When these 
findings are applied to 38 C.F.R. § 4.85, Tables VI and VII, 
as is required, they equate to Level I hearing for the right 
ear, and Level II hearing for the left ear, which merits 
continuation of the zero percent evaluation.  

A September 1998 VA audio examination showed that the veteran 
had puretone thresholds of 10, 15, 75, and 75 decibels at 
1,000, 2,000, 3,000, and 4,000 Hertz for the right ear.  The 
left ear had thresholds of 5, 5, 65, and 85 decibels at these 
same frequencies.  The average threshold was 44 decibels for 
the right ear, and 40 decibels for the left ear.  Speech 
recognition was 96 percent for each ear.  These findings show 
that the veteran had Level I hearing for each ear, which 
warrants a zero percent evaluation.  The veteran was also 
noted to have tinnitus as a result of quinine during active 
service. 

The veteran underwent a VA examination of the ears in April 
1999.  He complained of bilateral high-pitched tinnitus.  He 
said it was a constant buzzing noise, but that it also had 
direction and expanded out.  The diagnosis was history of 
bilateral tinnitus post quinine treatment.  An audiogram 
found that the veteran had puretone thresholds of 5, 10, 75, 
and 85 decibels at the frequencies of 1000, 2000, 3000, and 
4000 Hertz for the right ear.  The average threshold was 44 
decibels.  The left ear had puretone thresholds of 0, 5, 60, 
and 85 decibels at these same frequencies, with an average 
threshold of 38.  Speech recognition was 96 percent for the 
right ear, and 88 percent for the left ear.  This results in 
a finding of Level I hearing for the right ear, and Level II 
hearing for the left ear, which warrants a zero percent 
evaluation.  The veteran also reported increased sensitivity 
for loud noises, which the examiner believed was possible 
recruitment.

VA treatment records from March 2000 show that the veteran 
was seen for complaints of tinnitus.

An April 2000 VA audiogram found the veteran to have puretone 
thresholds of 10, 10, 75, and 85 decibels at the frequencies 
of 1000, 2000, 3000, and 4000 Hertz for the right ear.  The 
left ear had thresholds of 5, 10, 65, and 85 decibels at the 
same frequencies.  The average thresholds were 45 and 41 
decibels for the right ear and left ear, respectively.  
Speech recognition was 88 percent for the right ear, and 92 
percent for the left ear.  This indicates that the veteran 
had Level II hearing for the right ear, and Level I hearing 
for the left ear, which results in a zero percent evaluation.  

An additional VA audio examination was provided the veteran 
in July 2000.  The veteran was found to have puretone 
thresholds of 10, 10, 75, and 80 decibels at the frequencies 
of 1000, 2000, 3000, and 4000 Hertz for the right ear.  The 
left ear had thresholds of 5, 10, 65, and 90 decibels at the 
same frequencies.  The average thresholds were 44 decibels 
for the right ear, and 43 decibels for the left ear.  Speech 
recognition was 100 percent for each ear.  These findings 
indicate that the veteran had Level I hearing in both ears, 
which merits a zero percent evaluation.  The veteran was also 
noted to experience recurrent bilateral tinnitus, most likely 
due to quinine in service.  

At a November 2000 VA audio examination, the veteran had 
puretone thresholds of 10, 15, 75, and 80 decibels at the 
frequencies of 1000, 2000, 3000, and 4000 Hertz for the right 
ear.  The left ear had thresholds of 5, 5, 65, and 90 
decibels at the same frequencies.  The average thresholds 
were 45 and 41 decibels for the right ear and left ear, 
respectively.  Speech recognition was 98 percent in the right 
ear, and 94 percent for the left ear.  These findings equate 
to Level I hearing in each ear, which results in a zero 
percent evaluation.  The veteran was further noted to have 
bilateral tinnitus, which was recurrent and constant.  

The Board finds that entitlement to a compensable evaluation 
for hearing loss is not warranted.  Several hearing 
examinations covering a period of nearly two and a half years 
were considered, but none of these show that the veteran has 
the degree of hearing loss required for a compensable 
evaluation.  Each of these examinations show that the hearing 
levels for each ear are either Level I or Level II.  Even if 
the Board were to consider the veteran's claim on the 
assumption that the hearing loss of each ear was at the most 
severe level shown at any point in the evidence, which would 
be Level II, this would still warrant a zero percent 
evaluation.  Finally, the veteran's hearing loss does not fit 
any of the exceptional patterns of hearing.  38 C.F.R. 
§§ 4.85, 4.86.  

In reaching this decision, the Board has considered the 
veteran's argument that his hearing loss has increased.  
However, the evidence clearly weighs against the assignment 
of a compensable evaluation in this case.  The requirements 
of 38 C.F.R. § 4.85 set out the percentage ratings for exact 
numerical levels of impairment required for a compensable 
evaluation of hearing loss.  The evaluation of hearing loss 
is reached by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  Therefore, the only possible 
interpretation of the most recent evidence is that the 
veteran's hearing loss is no worse than Level II for each 
ear, and that, therefore, a compensable rating is not 
warranted.  38 C.F.R. § 3.321 has been considered, but an 
unusual disability picture is not demonstrated by the 
evidence.

Similarly, the Board is unable to find that an increased 
evaluation is merited for the veteran's tinnitus.  The 
veteran is already in receipt of the highest evaluation 
provided for tinnitus.  38 C.F.R. § 4.87, Code 6260.  As 
there are no other rating codes under which the veteran could 
possibly receive an increased rating for his tinnitus, 
additional analysis of this claim under the rating schedule 
would serve no purpose.  Johnston v. Brown, 10 Vet. App. 80, 
85 (1995).  

The Board has also considered entitlement to an increased 
evaluation for tinnitus on an extraschedular basis, but 
application of extraschedular provisions is not warranted in 
this case.  38 C.F.R. § 3.321(b).  There is no objective 
evidence that the veteran's service connected tinnitus 
presents such an exceptional or unusual disability picture, 
with such factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  Hence, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under the above-cited 
regulation, was not required.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is granted, subject to the laws and regulations 
governing the award of monetary benefits.  

Entitlement to an evaluation in excess of 10 percent for 
tinnitus is denied. 

Entitlement to a compensable evaluation for a hearing 
disability is denied. 



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

